DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 6/27/2022. Claims 1, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18 and 20-21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/27/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1, 9, 10 and 15 has been withdrawn. 
Applicant's arguments filed 6/27/2022, with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. More specifically, applicant argues, “The cited references, whether alone or in any proper combination, fail to disclose, 
‘identifying… the second subset of words using the one or more rules of the same span framework, such that an exact same set of rules is used to identify both the second subset of words and the first subset of words…wherein the rules of the span framework do not include analyzing a definition or lemma form of the trigger word.” 
However, the Examiner notes, it is the combination of references that teach and make obvious the rejection of this claimed element. Initially, the Examiner notes, Allen (which incorporated Bruno), explicitly teaches a span framework that for a first and second trigger word, the framework has a same set of rules used to identify both the first and second subset of words. The Examiner notes this identical to the applicants filed specification, paragraphs [0031-0042], wherein it is from the parsed structure, the children or branches from the nodes indicating the trigger term, are identified and the exact same set of rules are used for each and every trigger word, and including negation and hypothetical, based on the parse structure. Therefore, despite the arguments against Harkema, it is shown that Allen does not need to analyze definitions or lemma forms of a trigger word, but simply ingest the natural language content, to identify the part of speech of the terms, ontological relationships between concepts, and subsequently generate a parse of the natural language content, and from that parse, based on the relationships, identify the spans based on modification principles (See Fig. 6A, and the previously citations, Fig. 4, paragraphs [0088-0092]-his hypothetical trigger words, multiple spans analysis, wherein a second meaning according to uncertainty principles, via potential or uncertain occurrences is modified, based on the trigger word, “discussed”, “recommended”, “advised” and the like, the modification based hypothetical/uncertainty span identified and each subtree element is recognized based on the modification principals which include part of speech and slot name(s) that link the trigger words to other words in the phrase, see his “thatconj” and the like, his fact/confirmation spans, see also paragraph [0124, 0126-0135]-His modification principle depending on part of speech for the span framework and does not require analysis of definition or lemma of the trigger word, see above slot name discussion, “thatconj”, etc. and see his determined part of speech tag of the trigger node, and subsequent identified span thereof, his NOT logical relationships, Bruno paragraphs [0049, 0065-0074]-his negated scope, subtree for trigger words, his logical triggers, and corresponding spans based on scope, slot grammar including “conj”, etc., Allen, paragraphs [0131, 0132]-see above second phrase discussion with respect to the uncertainty, “discussed”, “recommended”, etc.,  part of speech analysis, slot names and span information-wherein the exact identical span framework based on part of speech, slot names are used in the analysis of the first and second phrase, wherein the same span analyzer framework is used over the first and second phrase, see paragraph [0086, 0091, 0094-0095], see also Bruno, as incorporated including slots, “that”, “and”, “or”, etc. as linking trigger words and corresponding span framework identifying subset and branched tokens). 
Furthermore, the Examiner notes the applicant’s specification teaches the span framework rule set comprises multiple different rules, and the entire rule set is deemed the “same set of rules”, that is used to identify both the second subset of words and the first subset of words. Therefore, even in Harkema, in sections 3.1.3-3.1.4, the comprehensive ruleset is an interpretation of the same set of rules. However, the Examiner currently relies on Allen and Bruno for this particular element, because it is the parse structure and hierarchical node structure with siblings and relationships, that define the scope and don’t require lemmatization or analysis of definitions, and using the information based on the natural language content and “features” (this is deemed exactly the point and concept of the applicant’s disclosure, making the definition and lemma analysis of the trigger words irrelevant (see applicant’s specification, paragraph [0042]), in determining the span or scope of the modified words. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu, US 2009/0048823) in view of Packard et al., Simple Negation Scope Resolution through Deep Parsing: A Semantic Solution to a Semantic Problem with Harkema et al. (ConText: An algorithm for determining negation, experiencer, and temporal status from clinical reports), and further in view of Allen et al. (Allen, US 2018/0075011 which incorporates Bruno et al. US 2016/0098394). 
As per claim 1, Liu teaches a computer-implemented method comprising: 
receiving a first and second phrase that includes a respective first and second plurality of words that are both in a natural language format, the first and second plurality of words including a respective first and second trigger word that modifies a respective first and second meaning within the respective phrase of a respective first and second subset of words of the respective first and second  plurality of words (paragraphs [0025-0065]-paragraph [0065]-his sentence as the phrase including a plurality of words, his opinion word as the trigger word modifying a meaning of a subset of words, and modified features for each feature in a sentence, based on span framework calculation using rules and distance measurement, paragraphs [0065-0082]-see also his equation 1, paragraph [0065]-his opinion words in a sentence, in plural, as a first and second trigger word, the sentence comprising phrases, paragraph [0092]); 
identifying the first trigger word as modifying the meaning according to a negation modification principle of a predetermined set of modification principles (ibid-the identified opinion word as modifying the meaning according to linguistic rules, negation rules, and pattern based rules as the set of modification principles); 
[identifying the second trigger word as modifying the second meaning according to an uncertainty modification principle of the predetermined set of modification principles];
identifying, by analyzing features of the first phrase such as part of speech and [slot] name that link the first trigger word to other words of the first phrase (ibid-paragraph [0025, 0061-0082]-his features of the phrase that are linked to the opinion words and the other words in the phrase, pattern based rules, negation rules, part-of-speech (POS) patterns linked to subset of phrases in the pattern analysis, and opinion words, paragraphs [0074]-as his slot/pattern name within the phrase “vb-ing”, etc.), the first [subset of] words using one or more rules of a span [framework] that indicates the subset of words (ibid-see above pattern based analysis, and feature and distance between features, calculation indicating score and influence of opinion words to range of text, paragraph [0065-0066, 0065-0082]), [wherein the rules of the span framework do not include analyzing a definition or lemma form of the trigger word]; 
[identifying, by analyzing features of the second phrase such as part of speech and slot name that link the second trigger word to other words of the second phrase, the second subset of words using the one or more rules of the  span framework, such that an exact same set of rules is used to identify both the second subset of words and the first subset of words];
interpreting the first phrase by modifying the first subset of words according to the negation modification principle (ibid-see negation discussion);
and 
interpreting the second phrase by modifying the second subset of words according to the [uncertainty] modification principle (ibid-paragraph [0038, 0031, 0032, 0052, 0085, 0086, 0111]-his synthesized semantic orientation as the interpretation of the phrase, by modifying the subset of features/words linked to the opinion words, the subset of words, “battery life” modified by a second trigger word, according to the modification principle). 
Liu does not explicitly teach that which Packard teaches identifying, the subset of words using one or more rules of a span framework that indicates the subset of words (pages 3-5, section 3.2 and 3.3-his MRS crawling, negation cue as entry point into graphs, and crawling, argument crawling framework, defining span/scope of negation cue to a subset of words).   
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Packard to combine the prior art element of interpreting a phrase using rules for a subset of words as taught by Liu with using one or more rules of a span framework that indicates a subset of words as taught by Packard as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having automated analysis of natural language with sentiment analysis based on in-scope elements (ibid-Packard, see also page 1 columns 1 and 2, section 1-Introduction).
Harkema explicitly teaches the above lacking and full, identifying, by analyzing features of the phrase that link the trigger word to other words of the phrase, the subset of words using one or more rules of a span framework that indicates the subset of words (page 841-842 section 3.1.3-3.1.5-see his scope of trigger terms discussion, subset of words grouped by scope, and rules of his scope/span framework, thus indicating the subset of words). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Packard and Harkema to combine the prior art element of interpreting a phrase using rules for a subset of words as taught by Liu with using one or more rules of a span framework that indicates a subset of words as taught by Packard, with identifying the subset of words as taught by Harkema, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having automated analysis of natural language with sentiment analysis based on in-scope elements (ibid-Packard, see also page 1 columns 1 and 2, section 1-Introduction, ibid-Harkema-see trigger term affecting value of scope discussion).
The above combination lacks explicitly teaching that which Allen teaches identifying the second trigger word as modifying the second meaning according to an uncertainty modification principle of the predetermined set of modification principles (Fig. 4, paragraphs [0088-0092]-his hypothetical trigger words, multiple spans analysis, wherein a second meaning according to uncertainty principles, via potential or uncertain occurrences is modified, based on the trigger word, “discussed”, “recommended”, “advised” and the like, the modification based hypothetical/uncertainty span identified and each subtree element is recognized based on the modification principals which include part of speech and slot name(s) that link the trigger words to other words in the phrase, see his “thatconj” and the like).
identifying, by analyzing features of the first phrase such as part of speech and slot name that link the first trigger word to other words of the first phrase,
wherein the rules of the span framework do not include analyzing a definition or lemma form of the trigger word (ibid-Fig. 4, see also paragraph [0124, 0126-0135]-His modification principle depending on part of speech for the span framework and does not require analysis of definition or lemma of the trigger word, see above slot name discussion, “thatconj”, etc. and see his determined part of speech tag of the trigger node, and subsequent identified span thereof, his NOT logical relationships, Bruno paragraphs [0049, 0065-0074]-his negated scope, subtree for trigger words, his logical triggers, and corresponding spans based on scope, slot grammar including “conj”, etc.);
identifying, by analyzing features of the second phrase such as part of speech and slot name that link the second trigger word to other words of the second phrase, the second subset of words using the one or more rules of the  span framework, such that an exact same set of rules is used to identify both the second subset of words and the first subset of words (ibid, Figs. 4, paragraphs [0131, 0132]-see above second phrase discussion with respect to the uncertainty, “discussed”, “recommended”, etc.,  part of speech analysis, slot names and span information-wherein the exact identical span framework based on part of speech, slot names are used in the analysis of the first and second phrase, wherein the same span analyzer framework is used over the first and second phrase, see paragraph [0086, 0091, 0094-0095], see also Bruno, as incorporated including slots, “that”, “and”, “or”, etc. as linking trigger words and corresponding span framework identifying subset and branched tokens, Allen does not need to analyze definitions or lemma forms of a trigger word, but simply ingest the natural language content, to identify the part of speech of the terms, ontological relationships between concepts, and subsequently generate a parse of the natural language content, and from that parse, based on the relationships, identify the spans based on modification principles, See Fig. 6A, and the previously citations, Fig. 4, paragraphs [0088-0092]-his hypothetical trigger words, multiple spans analysis, wherein a second meaning according to uncertainty principles, via potential or uncertain occurrences is modified, based on the trigger word, “discussed”, “recommended”, “advised” and the like, the modification based hypothetical/uncertainty span identified and each subtree element is recognized based on the modification principals which include part of speech and slot name(s) that link the trigger words to other words in the phrase, see his “thatconj” and the like, his fact/confirmation spans, see also paragraph [0124, 0126-0135]-His modification principle depending on part of speech for the span framework and does not require analysis of definition or lemma of the trigger word, see above slot name discussion, “thatconj”, etc. and see his determined part of speech tag of the trigger node, and subsequent identified span thereof, his NOT logical relationships, Bruno paragraphs [0049, 0065-0074]-his negated scope, subtree for trigger words, his logical triggers, and corresponding spans based on scope, slot grammar including “conj”, etc.,); and
interpreting the second phrase by modifying the second subset of words according to the uncertainty modification principle (ibid-his phrase interpreted based on the hypothetical/uncertainty modification principles and cognitive operation thereof and corresponding interpretation, paragraphs [0095-0097, 0114-0121], See Figs. 4, 5).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Packard and Harkema and Allen and Bruno to combine the prior art element of interpreting a phrase using rules for a subset of words as taught by Liu with using one or more rules of a span framework that indicates a subset of words as taught by Packard, with identifying the subset of words as taught by Harkema with the uncertainty, negation and a same span framework based on part of speech and slots for analyzing and determining span information for a trigger and corresponding modified words, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having automated analysis of natural language with sentiment analysis based on in-scope elements based on a span analyzer that specifies terms indicative of portions of a statement (ibid-Packard, see also page 1 columns 1 and 2, section 1-Introduction, ibid-Harkema-see trigger term affecting value of scope discussion, ibid-Allen, paragraphs [0091, 0124-0126]).
As per claim 4, Liu with Packard with Harkema with Allen and Bruno make obvious the computer-implemented method of claim 1, wherein features of the first phrase include a polarity within the first phrase (ibid-Liu, paragraphs [0065-0069]-his negative and positive values as the polarity within the phrase). 
As per claim 6, Liu with Packard with Harkema with Allen and Bruno make obvious the computer-implemented method of claim 1, wherein features of the first phrase include features of a parent word of the first trigger word (ibid-Liu, paragraphs [0085]-his trigger/opinion word long, and parent word great, as the previous and conjoined word and hierarchical structure, see paragraphs [0023-0034, 0068, 0025], wherein features of parent words of an opinion word, are used in determining the semantic orientation, see paragraph [0025]-his root node, tree structure, wherein his defined opinion word, such as reliable is a child of his object node, and includes features of that parent word of the opinion word, “reliable”). 
As per claims 7 and 18, Liu with Packard with Harkema with Allen with Bruno make obvious the computer-implemented method of claim 1, wherein the predetermined set of modification principles include a hypothetical modification principle (ibid-see claim 1, Allen hypothetical/uncertainty discussion).
As per claim 9, Liu with Packard further Harkema with Allen with Bruno make obvious the computer-implemented method of claim 1, further comprising: 
receiving a query from a user relating to the first phrase (ibid-Liu, paragraph [0111]-as his query to identify opinions of features); 
providing, to the user, a response to the query using data of the first phrase by interpreting the first phrase by modifying the first subset of words according to the negation modification principle (ibid-his response to the request including the semantic orientation of the subset of words, as modified with respect to the negation modification principle, as discussed in claim 1). 
As per claim 10, claim 10 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Liu with Packard with Harkema with Allen with Bruno make obvious a system comprising: a processor (Liu, Fig. 4, paragraphs [0116-0124]-see his processor); and 
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to (ibid-see his memory and instructions discussion): 
receive a first and second phrase that includes a respective first and second plurality of words that are both in a natural language format, the first and second plurality of words including a respective first and second trigger word that modifies a respective first and second meaning within the respective phrase of a respective first and second subset of words of the respective first and second plurality of words (ibid-see claim 1, corresponding and similar limitation); identify the first trigger word as modifying the first meaning according to a negation modification principle of a predetermined set of modification principles (ibid); 
identify the second trigger word as modifying the second meaning according to an uncertainty modification principle of the predetermined set of modification principles (ibid);
identify, by analyzing features of the first phrase such as part of speech and slot name that link the first trigger word to other words of the first phrase (ibid),  the first subset of words using one or more rules of a span framework that indicates the subset of words (ibid), wherein the rules of the span framework do not include analyzing a definition or lemma form of the trigger word (ibid); identify, by analyzing features of the second phrase such as part of speech and slot name that link the second trigger word to other words of the second phrase (ibid), the second subset of words using the one or more rules of the span framework (ibid), such that an exact same set of rules is used to identify both the second subset of words and the first subset of words (ibid); interpret the first phrase by modifying the first subset of words according to the negation modification principle (ibid); and
interpret the second phrase by modifying the second subset of words according to the uncertainty modification principle (ibid-see claim 1, corresponding and similar limitation). 
As per claims 14, 20 and 21, Liu with Packard with Harkema with Allen and Bruno make obvious the system of claim 10, wherein the first trigger word is the same word as the second trigger word (ibid, see claim 13 trigger word discussion, and Liu, paragraph [0086, 0057, 0058]-his “long” trigger word, as a first and second trigger word). 
As per claim 15, claim 15 sets forth limitations similar to claim 1 and/or 10 and is thus rejected under similar reasons and rationale, wherein the computer program product comprising a readable storage medium is deemed to embody the method, such that Liu with Packard with Harkema with Allen and Bruno make obvious a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to (Liu, Fig. 4, paragraphs [0116-0124]-as his computer program product and computer readable storage medium, the CRSM as interpreted by the applicant’s disclosure as not being construed as transitory signals per se): receive a first and second phrase that includes a respective first and second plurality of words that are both in a natural language format, the first and second plurality of words including a respective first and second trigger word that modifies a respective first and second meaning within the respective first and second phrase of a subset of words of the respective first and second plurality of words (ibid-see claims 1, 10, corresponding and similar limitation); identify the first trigger word as modifying the first meaning according to a negation modification principle of a predetermined set of modification principles (ibid); identify the second trigger word as modifying the second meaning according to an uncertainty modification principle of the predetermined set of modification principles (ibid); identify, by analyzing features of the first phrase such as part of speech and slot name that link the first trigger word to other words of the first phrase, the first subset of words using one or more rules of a span framework that indicates a subset of words (ibid), wherein the rules of the span framework do not include analyzing a definition or lemma form of the trigger word (ibid); identify, by analyzing features of the second phrase such as part of speech and slot name that link the second trigger word to other words of the second phrase, the second subset of words using the one or more rules of the span framework (ibid), such that an exact same set of rules is used to identify both the second subset of words and the first subset of words (ibid); and interpret the second phrase by modifying the second subset of words according to the uncertainty modification principle (ibid). 
As per claims 17 and 12, Liu with Packard with Harkema Allen and Bruno make obvious the computer-implemented method of claim 1, wherein features of the phrase include a polarity of a parent word of the trigger word (ibid-Bruno, paragraphs [0117-0120]-his parent node of the logical operator node, indicating truth or falsity as the polarity operating on the trigger word, Figs. 1E, 4A-4C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
7/16/22